Laweence, Judge:
This appeal for reappraisement presents for determination by the court the dutiable value of certain wireless valves described on the invoice accompanying the entry to which this appeal relates.
*624Adversary parties have entered into a stipulation of fact which, so far as pertinent here, reads as follows:
3- That neither the merchandise the subject of this appeal nor similar merchandise was, on or about the date of exportation, freely offered for sale to all purchasers in the principal market of the country from which exported, either for home consumption or for exportation to the United States, nor was it freely offered to all purchasers in the United States.
4r- That its cost of production as defined in Sec. 402 (f) was 17 shillings 6 pence less 33J4 per cent, less 20 per cent, less 2% percent.
On the agreed facts, I find and hold that the statutory cost of production, as defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), is the proper basis of value for the wireless valves in controversy and that said value is 17 shillings 6 pence, less 33% percent, less 20 percent, less 2% percent.
Judgment will issue accordingly.